                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA

 v.                                               CAUSE NO. 1:16CR98-LG-JCG-4
                                                CIVIL ACTION NO. 1:18CV213-LG

 TIMOTHY ADAM HAVARD


      ORDER DENYING MOTION FILED PURSUANT TO 28 U.S.C. §2255

       BEFORE THE COURT is the [189] Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence filed by Timothy Adam Havard. The Motion asks

the Court to vacate his sentence pursuant to § 2255 because of the alleged

ineffective assistance provided by his retained counsel. Having considered the

Motion, the record in this matter, and applicable law, the Court finds that Havard’s

Motion should be denied without evidentiary hearing.

                                  I. BACKGROUND

       Havard was indicted on three counts of possession with intent to distribute

methamphetamine and one count of conspiracy to possess with intent to distribute

more than 50 grams of methamphetamine. He entered a plea agreement by which

he pleaded guilty to a single count of possession with intent to distribute a

detectable amount of methamphetamine. The Court sentenced Havard to a term of

108 months’ imprisonment, three years supervised release, and a $100 special

assessment.
      Havard filed a § 2255 Motion on June 18, 2018, alleging his attorney provided

ineffective assistance of counsel by (1) failing to properly explain his plea bargain

and (2) failing to object to the pre-sentencing report. He says his counsel did not

explain that the dismissed charges could be used against him at sentencing. He

also argues that he should not have been placed in criminal category level 2 in the

pre-sentencing report because he did not have a prior felony conviction.

                                   II. DISCUSSION

      A movant in a § 2255 proceeding may not bring a broad-based attack

challenging the legality of the conviction. A collateral attack is limited to alleging

errors of “constitutional or jurisdictional magnitude.” United States v. Shaid, 937

F.2d 228, 232 (5th Cir. 1991). Thus, 28 U.S.C. § 2255(a) provides four grounds for

relief: (1) “that the sentence was imposed in violation of the Constitution or laws of

the United States;” (2) “that the court was without jurisdiction to impose such

sentence;” (3) “that the sentence was in excess of the maximum authorized by law;”

and (4) that the sentence is otherwise “subject to collateral attack.”

      i.     Ineffective Assistance of Counsel by Failing to Properly Explain the
             Plea Agreement

      Havard states that he accepted a plea agreement in which he “agreed to

accept responsibility for the seven (7) grams and in exchange the Government

would dismiss the . . . charges for the sale of . . . 14 grams and conspiracy.” (Mot.

Vacate 4, ECF No. 189.) However, he says he “was never told by [his] council [sic]

that these charges, although dismissed, could be used as part of an upward

departure in sentencing.” (Id.) Havard “was given four (4) more years than the

                                          -2-
amount of time that [he] agreed to.” (Id.) And Havard maintains that it was his

attorney’s responsibility to fully explain all parts of the plea agreement.

       “To be voluntary, a plea must ‘not be the product of actual or threatened

physical harm, or . . . mental coercion overbearing the will of the defendant.’” Austin

v. Davis, 876 F.3d 757, 783 (5th Cir. 2017) (quoting Matthew v. Johnson, 201 F.3d

353, 365 (5th Cir. 2000)). “A defendant pleading guilty must also be competent,

have notice of the charges against him, understand the consequences of his plea,

and have available the advice of competent counsel.” Id.

      During the change of plea hearing, Havard informed the Court that he had

obtained a high school diploma and completed welding courses at Mississippi Gulf

Coast Community College. He said he worked for many years in construction doing

welding and fabrication. Havard testified that he had an opportunity to read the

plea agreement and plea supplement and to go over those documents with his

attorney before he signed them. He further testified that he fully understood all of

the terms and conditions of the plea agreement. He agreed that, other than the

written plea agreements, no one had made any other type of offer or promise in

order to cause him to plead guilty. He denied that any one had forced him to plead

guilty or threatened him in order to cause him to plead guilty. He also testified that

he understood that, by signing the plea agreement, he waived his right to appeal

and his right to file a § 2255 Motion. Finally, he acknowledged he understood that

neither the government’s sentencing recommendation nor his attorney’s sentencing




                                          -3-
prediction would bind the Court, which could impose the maximum sentence

allowed by law – a term of up to twenty years’ imprisonment.

      Generally, a defendant cannot refute his plea hearing testimony given under

oath with statements made after conviction. United States v. Fuller, 769 F.2d 1095,

1099 (5th Cir. 1985). “Solemn declarations in open court carry a strong presumption

of verity,” forming a “formidable barrier in any subsequent collateral proceedings.”

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977); see also United States v.

Lampaziane, 251 F.3d 519, 524 (5th Cir. 2001). Therefore, the Fifth Circuit affords

“great weight to the defendant’s statements at the plea colloquy.” United States v.

Cothran, 302 F.3d 279, 283-84 (5th Cir. 2002).

      Havard’s testimony at his change of plea hearing demonstrated that he

knowingly and voluntarily pleaded guilty. He repeatedly confirmed in open court

that he understood the terms and conditions of his plea agreement. His argument

regarding the Court’s consideration of all of the evidence of his criminal conduct –

including evidence related to dismissed charges – does not go to the knowing and

voluntary nature of his guilty plea. He does not say, for example, that he would not

have pleaded guilty had he known that evidence of relevant conduct could be

considered at sentencing. 1 Moreover, the Court went to great lengths during the

hearing to ensure that Havard understood the Court was not bound by sentencing

guidelines, the Government’s sentencing recommendation, or any calculations made



1The Court is not suggesting that such an argument in a § 2255 motion would
establish a lack of voluntariness behind a plea, but it would at least address
relevant considerations.
                                          -4-
by Havard’s attorney. The record reflects that Havard is intelligent, and he was

well-informed of the consequences of pleading guilty. Therefore, the Court finds

that Havard’s plea was knowing and voluntary.

      ii.    Havard’s Remaining Claim

      A defendant may, as part of a plea agreement, waive the right to seek post-

conviction relief, including relief pursuant to § 2255. See United States v. Wilkes, 20

F.3d 651, 653 (5th Cir. 1994). Where, as here, a defendant has pleaded guilty and

waived his right to file a motion pursuant to § 2255, the only ineffective assistance

of counsel claim to survive the waiver is one claiming the ineffective assistance

“directly affected the validity of waiver or the plea itself.” United States v. White,

307 F.3d 336, 343 (5th Cir. 2002). Thus, the Court asks “whether the plea or waiver

itself was knowing and voluntary, and whether the issue challenged on appeal may

properly be the subject of waiver. If the answer to both questions is ‘yes,’ then the

guilty plea sustains the conviction and sentence and the waiver can be enforced.”

Id. at 343-44.

      The record reflects that Havard’s guilty plea and his waiver of rights were

knowing and voluntary, and he has not shown that the alleged ineffective

assistance of counsel affected the validity of his plea or his waiver. Therefore, all

other claims contained in Havard’s 2255 Motion are waived.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [189] Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence filed by Timothy

Adam Havard is DENIED.



                                           -5-
SO ORDERED AND ADJUDGED this the 21st day of February, 2019.


                                  s/   Louis Guirola, Jr.
                                  LOUIS GUIROLA, JR.
                                  UNITED STATES DISTRICT JUDGE




                            -6-
